Citation Nr: 0127317	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  96-25 324	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What evaluation is warranted for low back pain, posterior 
spinous ligament sprain, from July 24, 1994?

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for residuals of a cold 
weather injury.

4.  Entitlement to service connection for residuals of a left 
shoulder dislocation.  


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by: Puerto Rico Public Advocate for 
Veterans Affairs

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to July 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating action of the San Juan, 
Puerto Rico Regional Office of the Department of Veterans 
Affairs (VA).  That rating action granted service connection 
for low back pain, posterior spinous ligament sprain, 
effective from July 24, 1994, and denied service connection 
for hearing loss, residuals of a cold weather injury to feet, 
and residuals of left shoulder dislocation injury.  

The veteran was afforded a hearing in July 1995.  During the 
pendency of the appeal, the file was transferred to the New 
York, New York Regional Office (RO).  

In August 1995, service connection was granted for tinnitus 
and a 10 percent evaluation assigned.  

In March 2001, the veteran made claim for entitlement to 
service connection for residuals of a right shoulder, rib, 
neck, and back injuries.  As these issues are not currently 
developed or certified for appellate review, they are 
referred to the RO for appropriate development.  



FINDINGS OF FACT

1.  Since July 24, 1994, the veteran's low back disability 
has not been manifested by more than a moderate limitation of 
motion, or by evidence of a severe lumbosacral strain.

2.  The veteran is currently not shown to have impaired 
hearing which is considered to be a disability under VA 
regulations.

3.  There is no competent evidence that the veteran suffers 
from residuals of an in-service cold weather injury to his 
feet or ankles.

4.  There is no competent evidence that a chronic residuals 
of a left shoulder dislocation were incurred in service.

5.  There is no competent evidence that the veteran suffers 
from residuals of a left shoulder dislocation.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for low back pain, posterior spinous ligament sprain, 
at any time since July 24, 1994, have not been met.  38 
U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159, 3.326).

2.  The veteran does not have a hearing disability for VA 
compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159, 3.326).

3.  Residuals of a cold weather injury to the feet or ankles 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A; 38 C.F.R. § 3.303; 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159, 
3.326).

4.  Residuals of a chronic left shoulder dislocation were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103A; 38 C.F.R. § 3.303; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran disagrees with the evaluation assigned following 
the initial grant of service connected for low back 
disability.  In addition, he seeks entitlement to service 
connection for residuals of a cold weather injury to his 
feet, bilateral hearing loss, and residuals of a left 
shoulder dislocation.  

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), eliminated the concept of a 
well-grounded claim and significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified, in pertinent part, at 38 C.F.R. §§ 3.102, 
3.159, 3.326(a)).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, the RO 
attempted to develop the record and obtain any identified 
post-service treatment records.  In this regard, the RO sent 
letters to the veteran in January and April 2001 requesting 
additional evidence.  The veteran was afforded VA 
examinations in September 1994, October 1995 and April 1997 
in connection with this claim.  There is evidence in the 
claims folder to suggest that the veteran did not report to 
additional examinations which were scheduled in December 
1998, and February 2001.  The veteran was afforded a hearing 
before the Decision Review Officer in July 1995.  The veteran 
has not identified any additional evidence in support of his 
claim.  Accordingly, the Board finds that the duty to assist 
and notify the veteran has been satisfied.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
this appeal involves an Original claim, the Board has framed 
the issue as shown on the title page.

Low Back Pain

The veteran disagrees with the evaluation assigned following 
the grant of service connection for low back pain, posterior 
spinous ligament sprain.  

Service medical records show treatment for low back pain in 
service.  In this regard, in a treatment note of April 1992, 
the veteran complained of low back pain.  He was assessed 
with mild mechanical low back pain and prescribed medicines.  
He was seen again with complaints of low back pain in May 
1993.  At the veteran's separation in May 1994, he again 
reported a history of low back pain.  

At a September 1994 VA examination, the veteran reported that 
since 1990, he had progressive low back pain radiating down 
the posterior side of legs with muscle spasms.  Upon 
examination, the veteran was noted to ambulate without 
assistance with normal gait.  He had normal paravertebral 
muscles but there was tenderness at the midthoracic and upper 
lumbar spinous process.  Forward flexion was to 90 degrees, 
backward extension was to 10 degrees, lateral flexion was to 
20 degrees and lateral rotation was to 20 degrees.  X-ray 
examination was interpreted as showing straightening of 
lumbar curvature, suggestive of regional muscle spasm.  Disc 
spaces were well-preserved and the sacro-iliac joints were 
normal.  The veteran was diagnosed with posterior spinous 
ligament sprain.  

At the RO hearing of July 1995, the veteran testified that he 
experienced chronic back pain.  He reported that the pain 
restricted him from playing sports and sitting or standing 
for long periods of time.  However, he admitted that he did 
not see a doctor for his condition or receive medication.  

At an April 1997  VA spine examination the veteran reported 
that he suffered low and upper back pain with radiation to 
his neck and headaches.  Upon examination there were no 
postural abnormalities of the back found.  Nor were there 
fixed deformities of the back or muscular atrophy of lower 
extremities.  There was, however, evidence of mild 
lumbosacral paravertebral muscle spasm. 

Range of motion was demonstrated as forward flexion to 70 
degrees, backward extension to 0 degrees, right and left 
lateral flexion to 15 degrees and rotation to the left and 
right to 35 degrees.  There was no objective evidence of pain 
on motion on any movement of the lumbar spine.  The examiner 
noted that it appeared that the veteran was not giving his 
full effort to perform the range of motion.  The examiner 
concluded that the veteran had a functional back with normal 
muscle reflexes and normal muscle strength.  He had painless 
range of motion and the only evidence of his back condition 
was a mild lumbosacral paravertebral muscle spasm.  

At a VA examination of December 1997, the veteran complained 
of low back pain which radiated to all back structures and 
the neck.  The veteran reported that he worked as a claims 
technician and could work without problems.  When he had pain 
in his lower back, he would alternate between standing and 
sitting.  He claimed that during the prior year, he was 
absent for approximately 10-12 times due to the back pain.  

On physical examination the veteran was found to have full 
and complete range of lumbar motion.  There was no objective 
evidence of painful motion or muscle spasms of the 
cervicolumbar spine.  Moreover, there was no objective 
evidence of arm or leg weakness, or tenderness to palpation 
on the cervicolumbar paravertebral muscles.  There were no 
postural abnormalities, fixed deformities, or neurological 
abnormalities present.  The veteran was diagnosed with low 
back strain, posterior ligament sprain.  

The appellant is noted to have been seen in May 2001 for low 
back pain by Angel Contreras Pabon, M.D.

The veteran's low back disability is currently assigned a 20 
percent rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Under that regulation and Diagnostic 
Code a 20 percent rating is provided for muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
warranted for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Alternatively under 38 C.F.R. § 4.71a, Code 5292, a 40 
percent evaluation is assignable for severe limitation of 
motion of the lumbar spine.

The Board also notes that ratings based on limitation of 
motion do not subsume 38 C.F.R. §§ 4.40 or 4.45 as they 
relate to functional loss and pain on movement, and that the 
provision of 38 C.F.R. § 4.14 (2001) (avoidance of 
pyramiding) does not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Upon review of the evidence, the Board finds that a 20 
percent evaluation is warranted, under Diagnostic Code 5295, 
but not greater.  At VA examination of September 1994, the 
veteran was noted to have a slight to moderate limitation of 
motion, and was diagnosed with posterior spinous ligament 
sprain.  He had normal paravertebral muscles, but there was 
tenderness at the midthoracic and upper lumbar spinous 
process.  

However, at later VA examinations, the veteran's condition is 
shown to have improved.  At an April 1997 VA examination 
there was only a mild lumbosacral paravertebral muscle spasm, 
with slight limitation of motion.  Further, the examiner 
noted that the veteran did not appear to be doing his full 
effort to perform the range of motion.  Additionally, the 
examiner noted that range of motion studies were performed 
without pain.  Finally, at a December 1997 VA examination the 
veteran was shown to have a full and complete range of lumbar 
motion, without objective evidence of pain or muscle spasms.  
There is no evidence of lumbar muscle atrophy or 
incoordination on use due to pain.  Thus, consideration of 
38 C.F.R. § § 4.40, 4.45, and 4.59 does not call for 
assignment of an increased rating.

In addition, the Board has reviewed the nature of the 
original disability and considered whether the veteran is 
entitled to a "staged" rating as prescribed by the Court in 
Fenderson.  Based upon a review of the evidence, however, the 
Board finds that at no time since July 1994 has there ever 
been objective evidence that the degree of any low back 
disability was commensurate with greater than the assigned 20 
percent.  Although the veteran testified that his low back 
disability caused him to miss 10-12 days from work, and 
indicated that low back pain forced him to alternate between 
standing and sitting during work, the objective medical 
evidence of record does not support that claim.  Hence, a 
staged rating warranting a 40 percent rating for any portion 
of the term in question is not warranted.

Finally, the Board notes that the veteran was scheduled for, 
but did not attend, several VA examinations which could have 
provided evidence helpful to a determination of his claim.  
The Board points out, however, that in the case of an 
original claim, such as this, the claim shall be rated on the 
evidence of record, rather than simply denying the claim as 
is the case of a claim for an increased rating.  38 C.F.R. § 
3.655.  

Nevertheless, after evaluating the evidence of record, the 
preponderance of the evidence is against the claim, and the 
benefit sought on appeal is denied.

Hearing Loss

The veteran contends he suffers from hearing loss as a result 
of noise exposure in service.  In particular, he contends 
that in January 1992, a booby trap exploded nearby causing 
loss of hearing and tinnitus.  (Service connection for 
tinnitus having already been granted by rating decision of 
August 1995.)

In this regard, service medical records indicate at 
enlistment examination of May 1990 hearing was normal.  On 
the audiological evaluation in February 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
00
00
00
05
LEFT
10
00
00
5
15

The examiner noted on the evaluation that the veteran was 
routinely exposed to hazardous noise in service.  On the 
authorized audiological evaluation in May 1994, pure tone 
thresholds, in decibels, were as follows:
			



HERTZ



500
1000
2000
3000
4000
RIGHT
05
00
00
00
05
LEFT
40
45
40
40
50

The threshold shift was characterized as significant.  

At his separation examination the veteran's complaints of a 
"chronic sound" in the left ear, and difficulty hearing in 
his left ear after setting off a booby trap were noted.

Less than two months after separation from service, in 
September 1994, the veteran reported for a VA audiological 
examination.  The veteran complained of constant left ear 
tinnitus, relating to an acoustic trauma on his left ear 
after being exposed to a booby trap explosion in January 
1994.  He further reported a history of military noise 
exposure while in a demolition unit.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
20
LEFT
15
10
20
25
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted that pure tone air conduction thresholds 
showed hearing within normal limits in both ears from 500 to 
4000 hertz.  Word recognition score was within normal limits 
for both ears.  

In a subsequent audiological evaluation in April 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
10
LEFT
15
15
20
25
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted that pure tone thresholds indicated 
bilaterally hearing within normal limits, except for a mild 
drop at 4000 hertz in the left ear.  

As noted, in order to establish service connection for a 
disability, there must be objective evidence that establishes 
that such disability either began in or was aggravated by 
service.  When a claimant seeks service connection for a 
hearing loss, there must be a showing by medical evidence 
that specific audiometry standards required to establish a 
hearing loss as a disability for VA purposes have been met.  
Otherwise, a hearing loss will not be regarded as a 
disability.  For impaired hearing to be considered a 
disability under the laws administered by VA, the auditory 
threshold for the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz must be 40 decibels or greater in any of those 
frequencies, or 26 decibels or greater in at least three of 
them, or speech recognition scores using the Maryland CNC 
Test must be less than 94 percent.  38 C.F.R. § 3.385.

In this case the veteran claims he has hearing loss, however, 
there is no competent evidence of a current disability.  
While there is evidence in-service of exposure to hazardous 
noise, the audiological examinations do not support the 
conclusion that the veteran currently suffers from hearing 
loss as that term is defined by VA.  38 C.F.R. § 3.385.  The 
benefit sought on appeal is denied.  Rabideau.

Residuals of Cold Weather Injury to Feet

The veteran contends that while sleeping in a tent in January 
1992, a heating unit malfunctioned and caused a foot injury.  
Consequently, the veteran contends he continues to experience 
foot pain, cramps and numbness.  

A January 1992 service medical record indicates that the 
veteran presented with complaints of cold and painful feet, 
but without numbness.  He reported that he was on guard duty 
when his source of heat went out.  Upon examination, there 
was no tenderness, swelling, edema, blisters, or skin 
changes.  The feet were warmed in warm water for 20 minutes.  
The veteran was assessed as not showing evidence of a cold 
weather injury.  There are no further treatment records 
pertaining to treatment for foot pain, and there is no 
reference to any foot disability at discharge.  

At a September 1994 VA examination the veteran complained of 
numbness, cramps and painful lower extremities and feet.  
Upon examination, there were no findings of any lower 
extremity or foot disorder.  

At a VA examination in October 1995, the veteran referred to 
pain inside of the feet and an inability to walk well.  He 
reported a tingling sensation and numbness of both plantar 
aspect of the feet and toes.  Upon examination, pulses were 
strong bilaterally, and there were no skin problems.  There 
was no parethesias or cardiac involvement.  Foot muscle 
strength was normal.  The veteran could rise on toes and walk 
on heels.  There was no foot joint pathology, or evidence of 
varicose veins or peripheral vascular insufficiency.  The 
examiner opined that there was no cold injury residual 
related to a January 1992 in-service incident.  

At a VA examination in April 1997, the veteran complained of 
pain and tingling sensation at the plantar aspect of the 
feet, which worsened upon walking.  Upon examination the 
veteran was able to stand, squat, supinate and pronate, and 
raise on toes and heels with both feet without problems or 
pain.  There was no swelling of the feet or ankles.  He had 
normal function of both feet and ankles, and there were no 
pertinent deformities.  He had a normal gait cycle.  There 
was no foot muscle atrophy, and he had normal muscle 
strength.  There was no tenderness to palpation of the feet.  
No disability of the feet or ankles was found.  The examiner 
concluded that there was no residual from a January 1992 cold 
weather injury.  

As noted, in order to establish service connection for a 
disability, there must be objective evidence that establishes 
that such disability either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Upon review of the 
competent evidence, the Board finds no competent evidence of 
a current disability of the feet or ankles due to a cold 
injury.  

The Board has considered the lay statements from the veteran 
that he incurred an injury to his feet in service and that he 
continues to suffer from such injury.  However, as a lay 
person who is untrained in the field of medicine, he is not 
competent to offer an opinion as to medical etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
in the absence of competent evidence of any cold injury 
residual his claim of entitlement to service connection must 
be denied. 

Residuals of Left Shoulder Dislocation

The veteran contends that in May 1993, he dislocated his left 
shoulder while carrying some boxes.  He contends he continues 
to experience problems with the left shoulder and that the 
joint dislocates every time he attempts to lift something 
with his left hand.  

There is no reference in the veteran's service medical 
records to pertaining to treatment for any left shoulder 
injury.  The only reference is a note in the veteran's 
separation examination where he indicates "dislocation of 
left shoulder on 1993 while on duty carrying boxes."  
Physical examination at separation revealed normal findings.  

At a VA examination in September 1994, the veteran reported 
that he dislocated his left shoulder while lifting boxes in 
Germany in 1993.  He complained of crepitance of the left 
shoulder without pain, without recurrence of dislocation.  
Upon examination, with the left shoulder raised, Lasegue and 
Patrick tests were negative.  The deep tendon reflexes were 
+2 bilaterally.  There was no evidence of atrophy.  The 
veteran was able to perform full range of motion and left 
shoulder strength was considered normal.  X-ray examination 
of the left shoulder showed no evidence of bone or joint 
pathology; no soft tissue calcifications were noted.  

At a VA examination of April 1997, the veteran repeated the 
previously noted history.  Physical examination revealed no 
left shoulder crepitation, swelling or tenderness to 
palpation.  There was a full and complete range of motion of 
the left shoulder, without pain.  No left shoulder disability 
was found, and the examiner noted that there was no residual 
of the shoulder dislocation incident while in service.

There is no medical evidence that the veteran currently has a 
disability affecting the left shoulder.  In order for a 
claimant to be awarded a rating for a service connected 
disorder there must be evidence of a present disability which 
is attributable to a disease or injury incurred or aggravated 
in-service.  Without competent evidence that the veteran 
currently has a left shoulder disability there is no basis to 
award service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As such, the benefit sought on appeal 
is denied.

The Board has considered the statements from the veteran that 
his shoulder frequently dislocates upon lifting of objects.  
However, the competent medical evidence does not support the 
conclusion that the veteran's left shoulder is subject to 
frequent dislocation.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for low back pain, 
posterior spinous ligament sprain from July 24, 1994 is 
denied.  

Service connection for hearing loss, residuals of a cold 
weather injury to the feet and ankles, and residuals of a 
left shoulder dislocation is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

